Title: From Thomas Jefferson to Aaron Burr, 18 November 1801
From: Jefferson, Thomas
To: Burr, Aaron


Dear Sir
Washington Nov. 18. 1801.
Your favor of the 10th. has been recieved, as have been those also of Sep. 4. & 23. in due time. these letters all relating to office, fall within the general rule which even the very first week of my being engaged in the administration obliged me to establish, to wit, that of not answering letters on office specifically, but leaving the answer to be found in what is done or not done on them. you will readily concieve into what scrapes one would get by saying no, either with or without reasons, by using a softer language which might excite false hopes or by saying yes prematurely. and to take away all offence from this silent answer, it is necessary to adhere to it in every case rigidly, as well with bosom friends as strangers.—Capt Sterritt is arrived here from the Mediterranean. Congress will have a question as to all the Barbary powers of some difficulty. we have had under consideration mr Pusy’s plans of fortification. they are scientifically done, and expounded. he seems to prove that no works at either the Narrows or Governor’s island can stop a vessel. but to stop them at the Hook by a fort of 8000. men & protecting army of 29,000. is beyond our present ideas of the scale of defence which we can adopt for all our seaport towns. his estimate of 4,000,000. D. which experience teaches us to double always, in a case where the law allows but (I believe) half a million, ties our hands at once. we refer the case back to Govr. Clinton to select half a dozen persons of judgment, of American ideas, and to present such a plan, within our limits, as these shall agree on. in the mean time the general subject will be laid before Congress. Accept assurances of my high respect & consideration.
Th: Jefferson
